MYRICK, J.
Motion for an order for the repayment of money under section 957, Code of Civil Procedure. When the ease was before us on appeal from the judgment (67 Cal. 176, 7 Pac. 480), we reversed that part of the judgment which directed the payment of one thousand dollars counsel fees by the defendant to the attorneys for the plaintiff; the action being for a divorce. It does not appear, from the affidavits used on the motion, that the money was paid after, and in consequence of, the judgment appealed from. If the money was paid in consequence of an order made prior to the judgment, such order was not appealed from. Motion denied, and order staying remittitur vacated.
I concur: Morrison, C. J.